Opinion.
Per Curiam:’
After an exhaustive examination of the multitudinous decisions of the many Federal courts on the removal of causes from State *389courts, we are left in doubt on tbe question of tbe right of removal in these cases (except as to one in which the right did not exist for want of the diverse citizenship required) and accept as correct the view of the United States court in remanding to the State court.
The demurrer to the plea in abatement was properly sustained. The power to permit a plea in abatement to be amended exists and should be exercised in proper cases, but we are not willing to reverse ’a judgment merely because of its denial, when not informed of the nature of the proposed amendment and why the plea was not made sufficient at the outset, or why the demurrer was not confessed and leave to amend sought without waiting the judgment of the court upon it.
On sustaining a demurrer to a plea in abatement, the proper judgment is respondeat ouster. The party may be allowed to amend, but presumably the action of the court below is correct, and he who complains of it must show the contrary. This is not shown in these cases.
The motion to quash the attachment in one of the cases was properly overruled. The affidavit was a substantial compliance with the statute, and that is all that is required. Had it been defective it would have been amendable, and we do not perceive that the mover could have taken anything by the motion.

Affirmed.